UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 08-1283



JOSEPH J. SCHEPIS, JR.,

                Petitioner - Appellant,

          v.


UNITED STATES OF AMERICA,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.    Joseph F. Anderson, Jr., Chief
District Judge. (0:07-cv-00753-JFA)


Submitted:   August 14, 2008                 Decided:   August 19, 2008


Before MICHAEL, Circuit Judge, and WILKINS and HAMILTON, Senior
Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joseph J. Schepis, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Joseph J. Schepis, Jr., appeals the district court’s

order accepting the recommendation of the magistrate judge and

dismissing his petition for a writ of coram nobis.         We have

reviewed the record and find no reversible error.   Accordingly, we

grant leave to proceed in forma pauperis and affirm the appeal for

the reasons stated by the district court.       Schepis v. United

States, No. 0:07-cv-00753-JFA (D.S.C. Feb. 20, 2008).   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                          AFFIRMED




                                2